              Case 2:20-cv-01135-RSL Document 31 Filed 04/27/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      OLASEBIKAN N. AKINMULERO,
                                                              NO. C20-1135RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER DENYING MOTION FOR
                                                              DEFAULT JUDGMENT
11
      DEPARTMENT OF HOMELAND
      SECURITY, et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on plaintiff’s “Motion to Render a Default Judgment
16
     and Grant of Summary Judgment.” Dkt. # 26. Defendants timely filed their answer to the
17
     amended complaint on January 29, 2021. Dkt. # 23. The certificate of service attached thereto is
18
     evidence of service by mail on that same date. See Dkt. # 23 at 4. There being no factual basis
19

20   for entry of default or default judgment against defendants, plaintiff’s motion is DENIED.

21
            Dated this 27th day of April, 2021.
22

23
                                               Robert S. Lasnik
24                                             United States District Judge

25

26

27
     ORDER DENYING MOTION FOR
28   DEFAULT JUDGMENT - 1
